DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “relief valve” in line 2 should be --the relief valve-- since the element is being introduced for the first time.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “relief valve” in line 2 should be --a relief valve-- since the element is being introduced for the first time.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “an electrically surface-controlled subsurface safety valve in line 3 should be --the electrically surface-controlled subsurface safety valve-- since proper antecedent basis was established in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 13-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 is ambiguous and confusing and is rendered indefinite. Claim 9 states “the relief valve is a power to close relief valve”.  Examiner cannot reasonable determine what is meant by the phrase “the relief valve is a power”. Appropriate correction is required.
Claim 13 is recites the limitation "the hydraulically controlled actuation member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is recites the limitation "the hydraulically controlled actuation member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is recites the limitation "the hydraulically controlled actuation member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is recites the limitation "the hydraulically controlled actuation member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is recites the limitation "the hydraulically controlled actuation member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDowell et al. PG Pub. 2015/0000982 (McDowell).

    PNG
    media_image1.png
    882
    311
    media_image1.png
    Greyscale

Regarding claim 1, McDowell discloses an electro/hydraulic valve (200o, 200c, 50b) for use in a hydrocarbon production well, comprising: a fluid chamber (231r); and an electro/thermal expansion pump (250) (Examiner contends the pump is an electro/thermal expansion pump since it accounts for thermal expansion; Par. [0108]) having a fluid inlet and a fluid outlet (it is inherent a pump will have an inlet and outlet), and further wherein an inlet check valve (232i) is positioned in fluid communication between the fluid chamber and the fluid inlet and an outlet check valve (232o) is positioned in fluid communication between the fluid outlet and a hydraulically controlled actuation member (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p, 83p utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]). (Par. [0105-0108]; Figs. 8D)
Regarding claims 8 and 16, McDowell discloses a relief valve (240) positioned in fluid communication between the outlet check valve and the hydraulically controlled actuation member. (Fig. 8D).
Regarding claim 10, McDowell discloses the hydraulically controlled actuation member is a piston (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p, 83p utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]). 
Regarding claim 11, McDowell discloses an electrically surface-controlled subsurface safety valve (50b), comprising: an outer housing (81, a81c, 81d) comprising a central bore (illustrated in Figs. 5A-5B) extending axially through the outer housing, the central bore operable to convey subsurface production fluids there through; a valve closure mechanism (flapper) (50b) disposed proximate a downhole end of the central bore; a bore flow management actuator (Fig. 5A illustrates a flow tube 82, 83 utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) disposed in the central bore; a piston (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p utilized with isolation valve 50a. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) coupled to the bore flow management actuator, the piston operable to move the bore flow management actuator between a closed state and a flow state to engage or disengage the valve closure mechanism to determine a flow condition of the subsurface production fluids through the central bore; and an electro/hydraulic valve (200o, 200c) fluidly coupled to the piston for movement thereof, the (231r); and an electro/thermal expansion pump (250) (Examiner contends the pump is an electro/thermal expansion pump since it accounts for thermal expansion; Par. [0108]) having a fluid inlet and a fluid outlet (it is inherent a pump will have an inlet and outlet), and further wherein an inlet check valve (232i) is positioned in fluid communication between the fluid chamber and the fluid inlet and an outlet check valve (232o) is positioned in fluid communication between the fluid outlet and the piston. (Par. [0105-0108]; Figs. 8D).
Regarding claim 17, McDowell discloses a method of operating an electrically surface-controlled subsurface safety valve (50b), comprising: providing an electrically surface-controlled subsurface safety valve (200o, 200c, 50b) downhole within a wellbore, the surface-controlled subsurface safety valve including; an outer housing (81, a81c, 81d) comprising a central bore (illustrated in Figs. 5A-5B) extending axially through the outer housing, the central bore operable to convey subsurface production fluids there through; a valve closure mechanism (flapper) (50b) disposed proximate a downhole end of the central bore; a bore flow management actuator (Fig. 5A illustrates a flow tube 82, 83 utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) disposed in the central bore; a piston (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p utilized with isolation valve 50a. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) coupled to the bore flow management actuator, the piston operable to move the bore flow management actuator between a closed state and a flow state to engage or disengage the valve closure mechanism to determine a flow condition of the subsurface production fluids through the central bore; and an (200o, 200c) fluidly coupled to the piston for movement thereof, the electro/hydraulic valve including; a fluid chamber (231r); and an electro/thermal expansion pump (250) (Examiner contends the pump is an electro/thermal expansion pump since it accounts for thermal expansion; Par. [0108]) having a fluid inlet and a fluid outlet (it is inherent a pump will have an inlet and outlet), and further wherein an inlet check valve (232i) is positioned in fluid communication between the fluid chamber and the fluid inlet and an outlet check valve (232o) is positioned in fluid communication between the fluid outlet and the piston; and sending power to the electro/thermal expansion pump (examiner contends the pumps are operated by power) to expand fluid located therein and axially urge the piston downhole to move the bore flow management actuator toward the flow state. (Par. [0105-0108]; Figs. 8D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell.
Regarding claim 6 and 14, McDowell discloses the claimed invention except for a second electro/thermal expansion pump having a second fluid inlet and a second fluid outlet, and further wherein a second inlet check valve is positioned in fluid communication between the fluid chamber and the second fluid inlet and a second outlet check valve is positioned in fluid 
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second electro/thermal expansion pump, second fluid inlet and a second fluid outlet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 7 and 15, McDowell discloses he claimed invention except for a second fluid chamber fluidly coupled to the first fluid chamber as part of a closed loop system, and further including a second electro/thermal expansion pump having a second fluid inlet and a second fluid outlet in communication with the second fluid chamber.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second fluid chamber fluidly coupled to the first fluid chamber as part of a closed loop system in communication with a second electro/thermal expansion pump, second fluid inlet and a second fluid outlet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claims 1, 6-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deville et al. WO 2019/089487 (Deville) in view of McDowell .
Regarding claim 1, Deville discloses a electro/hydraulic valve (48, 60) for use in a hydrocarbon production well, comprising: a fluid chamber (110); and an electro/thermal expansion pump (94) (pumping assembly 94 may utilize an electro-hydraulic pump, motor-pump assembly, piezo pump assembly, or other suitable motorized pumping assembly; Par. [0037]) having a fluid inlet (118) and a fluid outlet (illustrated in Fig. 4 but not labeled, furthermore examiner contends an outlet is an inherent feature), and an outlet check valve (114) is positioned in fluid communication between the fluid outlet and a hydraulically controlled actuation member (82). (Par. [0046-0047]; Figs. 1 & 4).
However Deville does not teach an inlet check valve wherein an inlet check valve is positioned in fluid communication between the fluid chamber and the fluid inlet
Nonetheless, McDowell discloses an isolation valve that has a pump with an inlet check valve (232i) for the purpose of preventing reverse flow.  (Par. [0105]; Fig. 8D).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Deville hydraulic line that leads to the pump of the electro-hydraulic actuation system with an inflow check valve as taught by McDowell or the purpose of preventing reverse flow. This would achieve the predictable result of ensuring that pressurized hydraulic fluid past the inlet check valve does not return past the check valve once the pump is turned off. 
Regarding claim 6 and 14, Deville discloses the claimed invention except for a second electro/thermal expansion pump having a second fluid inlet and a second fluid outlet, and further wherein a second inlet check valve is positioned in fluid communication between the fluid chamber and the second fluid inlet and a second outlet check valve is positioned in fluid communication between the second fluid outlet and the hydraulically controlled actuation member.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second electro/thermal expansion pump, second fluid inlet and a second fluid outlet, since it has been held that mere duplication of the essential working parts St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore Deville discloses can be two redundant systems. (Par. [0033]).
Regarding claim 7 and 15, Deville discloses he claimed invention except for a second fluid chamber fluidly coupled to the first fluid chamber as part of a closed loop system, and further including a second electro/thermal expansion pump having a second fluid inlet and a second fluid outlet in communication with the second fluid chamber.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second fluid chamber fluidly coupled to the first fluid chamber as part of a closed loop system in communication with a second electro/thermal expansion pump, second fluid inlet and a second fluid outlet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore Deville discloses can be two redundant systems. (Par. [0033]).
Regarding claim 8, Deville discloses a relief valve (120) positioned in fluid communication between the outlet check valve and the hydraulically controlled actuation member. (Par. [0042]; Fig. 4). The normally open solenoid valve 120 enables control over the bleeding of pressure from the pressure chamber 96.
Regarding claim 9, Deville discloses the relief valve (120) is a power to close relief valve. (Par. [0042]; Fig. 4). The relieve valve is a solenoid valve 120. Solenoid valves are electrical powered valves.
Regarding claim 10, Deville discloses the hydraulically controlled actuation member (82) is a piston (82). (Par. [0033]; Fig. 4)
Regarding claim 11, Deville discloses an electrically surface-controlled subsurface safety valve (48, 60), comprising: an outer housing comprising a central bore extending axially through the outer housing (downhole device 32 will have an outer housing and central bore; Fig. 1), the central bore operable to convey subsurface production fluids there through; a valve closure mechanism (62) disposed proximate a downhole end of the central bore; a bore flow management actuator (102) disposed in the central bore; a piston (82) coupled to the bore flow management actuator (102), the piston (82) operable to move the bore flow management actuator (102) between a closed state and a flow state to engage or disengage the valve closure mechanism to determine a flow condition of the subsurface production fluids through the central bore (Par.[ 0047]; closed state and flow state illustrated in Figs. 4-9); and an electro/hydraulic valve (48, 60) fluidly coupled to the piston (82) for movement thereof, the electro/hydraulic valve including; a fluid chamber (110); and an electro/thermal expansion pump (94) having a fluid inlet (118) and a fluid outlet  (illustrated in Fig. 4 but not labeled, furthermore examiner contends an outlet is an inherent feature), an an outlet check valve (114) is positioned in fluid communication between the fluid outlet and the piston. (Par. [0046-0047]; Figs. 1 & 4).
However Deville does not teach an inlet check valve wherein an inlet check valve is positioned in fluid communication between the fluid chamber and the fluid inlet
Nonetheless, McDowell discloses an isolation valve that has a pump with an inlet check valve (232i) for the purpose of preventing reverse flow.  (Par. [0105]; Fig. 8D).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Deville hydraulic line that leads to the pump of the electro-hydraulic actuation system with an inflow check valve as taught by McDowell or the purpose of 
Regarding claim 16, Deville disclose a power to close relief valve (120) positioned in fluid communication between the outlet check valve and the hydraulically controlled actuation member. (Par. [0042]; Fig. 4). The relieve valve is a solenoid valve 120. Solenoid valves are electrical powered valves.
Regarding claim 17, Deville discloses a method of operating an electrically surface-controlled subsurface safety valve (48, 60), comprising: providing an electrically surface-controlled subsurface safety valve (48, 60) downhole within a wellbore, the surface-controlled subsurface safety valve including; an n outer housing comprising a central bore extending axially through the outer housing (downhole device 32 will have an outer housing and central bore; Fig. 1), the central bore operable to convey subsurface production fluids there through; a valve closure mechanism (62) disposed proximate a downhole end of the central bore; a bore flow management actuator (102) disposed in the central bore; a piston (82) coupled to the bore flow management actuator (102), the piston (82) operable to move the bore flow management actuator (102) between a closed state and a flow state to engage or disengage the valve closure mechanism to determine a flow condition of the subsurface production fluids through the central bore (Par.[ 0047]; closed state and flow state illustrated in Figs. 4-9); and an electro/hydraulic valve (48, 60) fluidly coupled to the piston (82) for movement thereof, the electro/hydraulic valve including; a fluid chamber (110); and an electro/thermal expansion pump (94) having a fluid inlet (118) and a fluid outlet  (illustrated in Fig. 4 but not labeled, furthermore examiner contends an outlet is an inherent feature), an outlet check valve (114) is positioned (94) to expand fluid located therein and axially urge the piston downhole to move the bore flow management actuator toward the flow state (Par. [0029]; Fig. 1).
Regarding claim 18 Deville discloses alternating between the sending power to the electro/thermal expansion pump (94) and cutting power to the electro/thermal expansion pump to axially urge the piston (82) downhole to move the bore flow management actuator to the flow state. (Par. [0049-0050]). The pump 94 and solenoid valve 120 are both unpowered to move the piston 82. 
Regarding claim 19 Deville discloses cutting power to the electro/thermal expansion pump cools liquid remaining therein, thereby drawing additional new liquid from the fluid chamber through the inlet check valve to the electro/thermal expansion pump. Examiner contends Deville in view of McDowell teaches all of the elements and will be able to perform the function cooling the liquid and drawing additional new liquid from the fluid chamber through the inlet check valve
Regarding claim 20, Deville discloses a power to close relief valve (120) positioned in fluid communication between the outlet check valve (114) and the hydraulically controlled actuation member (82), the power to close relief valve configured to relieve pressure on the piston if power is lost to the power to close relief valve, and thus allow the bore flow management actuator to return to the closed state if power is lost to the power to close relief valve. (Par. [0042]; Fig. 4).
Claims 2-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deville and McDowell as applied to claims 1 and 11 above, and further in view of Cox US Patent 7,610,964 (Cox).
Regarding claim 2-5 and 12-13, Deville discloses the claimed invention except for the different variations of the electro/thermal expansion pump. Deville does state other pumps can be utilized. (Par. [0037]).
Nonetheless, Cox teaches the use of pump (10) with a heating element (18). (col. 3, lines 21-26; Fig. 1).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the pump in Deville with a pump with a heating element as taught by Cox for the purpose of heating an expandable fluid. This would achieve the predictable result of pumping the fluid through the system. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676